Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“a plurality of dummy channel structures extending through the lower stack and the upper stack in the connecting area; 
a pair of separation insulating layers WLC extending vertically through the lower
stack and the upper stack and extending in a first horizontal direction, the pair of
separation insulating layers being spaced apart from each other in a second horizontal direction crossing the first horizontal direction; and
a word line separation layer WLS disposed at an upper portion of the lower stack
and crossing the pair of separation insulating layers when viewed in a plan view, the word line separation layer extending vertically through at least one of the lower word lines and extending in the second horizontal direction”.

Claims 2-16 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 17: the prior arts including references Lee et al. (US 2019/0237476 A1), Toyama et al. (US 20170179026 A1) and Park et al. (US 2019/0312051 A1) in combination teach “a semiconductor device comprising:
a substrate including a cell array area and first and second connecting areas disposed at opposite sides of the cell array area,
each of the first and second connecting areas including a plurality of through- silicon-via (TSV) areas;
a peripheral circuit structure disposed on the substrate;
a lower stack disposed in the peripheral circuit structure and an upper stack disposed on the lower stack, 
the lower stack including a plurality of lower insulating layers and a plurality of lower word lines alternately stacked with the lower insulating layers;
a plurality of channel structures extending through the lower stack and the upper stack in the cell array area;
a plurality of dummy channel structures extending through the lower stack and the upper stack in the connecting areas;
a plurality of separation insulating layers extending vertically through the lower stack and the upper stack and extending in a first direction,
the separation insulating layers being spaced apart from one another in a second direction crossing the first direction; and a plurality of word line separation layers disposed at an upper portion of the lower stack and crossing two adjacent separation insulating layers among the plurality of separation insulating layers.
However, the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“the plurality of word line separation layers extending vertically through at least one of the lower word lines,
wherein the plurality of word line separation layers include first word line separation layers arranged into a first column in the first connecting area and second word line separation layers arranged into a second column in the second connecting area, the first word line separation layers and the second word line separation layers are arranged into a zigzag manner in the second direction.”

Claims 18-19 depend from claim 17 and therefore, are allowable for the same reason as claim 17.

Regarding claim 20: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“a plurality of dummy channel structures extending through the lower stack and the upper stack in the connecting area; 
a pair of separation insulating layers extending vertically through the lower stack
and the upper stack and extending in a first horizontal direction, the pair of separation insulating layers being spaced apart from each other in a second horizontal direction crossing the first horizontal direction; 
a word line separation layer disposed at an upper portion of the lower stack and
crossing the pair of separation insulating layers, the word line separation layer extending vertically through at least one of the lower word lines and extending in the second horizontal direction; and
a TSV disposed in the TSV area, the TSV extending through the upper stack and
the lower stack and connected to the peripheral circuit structure, wherein the lower stack further includes a plurality of lower sacrificial layers disposed at the same level as the plurality of lower word lines in the TSV area; and 
the TSV extends vertically through the plurality of lower sacrificial layers,
wherein a lower surface of the word line separation layer is disposed at a higher level than a lower surface of the lower stack”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826